Mr. JUSTICE RARRY, dissenting: For the reasons I have set forth in my dissenting opinion in People v. Cole (1980), 84 Ill. App. 3d 347, 405 N.E.2d 347, and People v. Orrs (1980), 87 Ill. App. 3d 4,1 dissent in the case at bar. Prosecution for failure to return from day release, like failure to return from furlough (Cole) and work release (Orrs), is not to be by charging a violation of section 31 — 6(a) of the Criminal Code (Ill. Rev. Stat. 1977, ch. 38, par. 31 — 6(a)) but rather pursuant to the directives of section 3 — 13—4(b) and 3 — 6—4(a) of the Unified Code of Corrections (Ill. Rev. Statr 1977, ch. 38, pars. 1003 — 13—4(b), 1003 — 6—4(a)). In my opinion, because prosecution under 31 — 6(a) was improper here also, the defendant’s conviction must be reversed.